 DECISIONS OF NATIONAL LABOR RELATIONS BOARDVisador Co. and UBC, Mid-Atlantic Industrial Coun-cil, United Brotherhood of Carpenters and Joinersof America, AFL-CIO. Cases 5-CA 9693 and 5-CA -9945September 27, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOUpon a charge filed on July 27, 1978, by UBC,Mid-Atlantic Industrial Council, United Brotherhoodof Carpenters and Joiners of America, AFL-CIO,herein called the Union, and duly served on VisadorCo., herein called Respondent, the General Counselof the National Labor Relations Board, by the Re-gional Director for Region 5, issued a complaint andnotice of hearing on September 8, 1978, on certainallegations arising out of the charge filed in Case 5-CA-9693 alleging violations of Section 8(a)(1) and(3), which charge was duly served on Respondent byregistered mail on the same date. This complaint wassuperseded on December 13, 1978, by an amendedcomplaint and notice of hearing alleging in pertinentpart that Respondent has engaged in and is engagingin certain unfair labor practices affecting commercewithin the meaning of Section 8(a)(l) and (5) andSection 2(6) of the National Labor Relations Act, asamended. Thereafter, on December 14, 1978, the Re-gional Director issued an order consolidating cases.Subsequently, Respondent filed an answer, anamended answer, and a second amended answer, ad-mitting in part and denying in part the allegations ofthe complaint and amended complaint, submittingdefenses asserting, inter alia, that the complaint andamended complaint fail to state a claim upon whichrelief can be granted, and requesting that the com-plaint and the amended complaint be dismissed.On March 2, 1979, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on March 8, 1979, theBoard issued an order transferring the proceeding tothe Board and a Notice To Show Cause why the Gen-eral Counsel's Motion for Summary Judgment shouldnot be granted. Respondent thereafter filed "Respon-dent's Memorandum in Opposition to the Counsel forthe General Counsel's Motion for the Summary Judg-ment."Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and its opposition tothe Motion for Summary Judgment, besides refusingto admit filing and service of the charge, as an affir-mative defense claims only that the complaints' alle-gations fail to state a claim upon which relief can begranted.'Review of the record herein reveals that, from lateJuly or early August to September 1978, two of Re-spondent's admitted supervisors, William Foster andCharles Neitch, delivered a series of four speeches toemployees. It is alleged that these speeches con-tained: an implied threat of plant closure, the threatof reduced wages, and an open solicitation of griev-ances, all in violation of Section 8(a)(1) of the Act.The four speeches which contain the alleged 8(a)(l)violations are attached to the motion as Exhibits Athrough D. In a speech delivered on several occasionsby William Foster between July 24 to July 27, 1978(attached to the complaint in Case 5-CA-9693 asExh. A), Foster told the employees that he was awareof the ongoing union campaign and then went on todescribe how the Employer had closed one of itsplants in Logan, Ohio, because of the union troublethere and opened the Marion plant because of thenonunion work force in the area. Inasmuch as Re-spondent gave no objective facts which would other-wise justify the closing of its Logan plant beyond theunionization of the employees there, it is clear thatsuch comments were intended to convey and did con-vey the message that similar consequences would re-sult at the Marion plant should the employees selectthe Union as their bargaining representative. Suchcomments constitute a thinly veiled threat to close theplant if the employees chose the Union and thereforeconstitute a violation of Section 8(a)(l) of the Act.The complaint also alleges that after this speechFoster went on to specifically request that employeescome to him with their problems should they haveany, stating, "Whatever problems we've got, we don'tneed a union to solve them. If you work with me Ipromise to be fair and to listen to suggestions for im-proving our plant." Without more in the record weare unable to say that such comments constitute asolicitation of grievances in violation of Section8(a)(1). To listen to suggestions does not in and ofitself imply that the suggestions will be acted on and,in the absence of any evidence that Respondent wasdeviating from past practice, we shall dismiss this al-legation.I In light of the following discussion, we deny the General Co)unsel's "Mo-tion to Strike Respondent's Memorandum in Opposition to the Motion forSummary Judgment."245 NLRB No. 71508 less, saying that it would therefore offer lower wagesin the course of bargaining with the Union, but alsostated that lower wages "will happen ... if the unioncomes in" and that things will become substantiallyworse if the Union is elected as their representative.3By telling its employees that lower wages and wors-ened working conditions would result from selectionof the Union, not merely that such things could resultfrom bargaining, Respondent was clearly threateningits employees in violation of Section 8(a)(1) of theAct.In response to a Motion for Summary Judgment,an adverse party may not rest on denials in the plead-ings, but must present specific facts which demon-strate that there are material facts at issue which re-quire a hearing.4Respondent in the instant casepresented no material facts at issue which require ahearing,5as all such facts have either been admittedor previously determined.Respondent has admitted that there are no mate-rial issues of fact to be litigated in this proceeding,nor does it allege that any special circumstances existherein which would require a hearing.6We thereforefind that Respondent has not raised any issue whichis properly litigable in this unfair labor practice pro-ceeding. Accordingly, we grant the Motion for Sum-mary Judgment, to the extent indicated above.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is a Texas corporation engaged in themanufacture of stairs and stair parts at its Marion,Virginia, facility. During the preceding 12 months, arepresentative period, Respondent sold and shipped,in interstate commerce, products valued in excess of$50,000 to points located outside the Commonwealthof Virginia.3 Contrary to Member Penello's partial dissent, Respondent's statementsdid not merely compare wages at other plants in the area and set forth theposition Respondent would take in bargaining with the Union. Thus, in oneof the speeches to employees, Respondent's agents stated, in regard to wages,that "Visador would insist on paying no more than the other employers inthis area are paying." (Emphasis supplied.) Such a statement goes beyondsetting forth a bargaining position and conveys to employees a clear messagethat unionization will result in lower wages and worsened working condi-tions.Western Electric Company, Hawthorne Works 198 NLRB 623 (1972).Further, we consider it unnecessary to adopt the Acting Regional Director'srecommendation that this proceeding be consolidated with Case 5-CA-9693,9945, for purposes of decision. Cf. Little Lake Industries, Inc., 233 NLRB1049 (1977).5See Pittsburgh Plate Glass Co. v. N.LRB., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).6 Respondent's refusal to admit filing and service of the charge does notraise any such issue since the affidavits of service and post office receiptsattached to the motion are adequate proof of these matters. Beck Corpora-tion, d/b/a Jesse Beck's Riverside Hotel and Casino, 231 NLRB 907 (1977).The complaint also alleges that in three speechesgiven by Charles Neitch during September 1978 (at-tached to the complaint in Case 5-CA-9945 as Exhs.A, B, and C) the Employer delivered to employees thethreats that selection of the Union would result inlower wages; working conditions would be worsened;and the inevitable result of unionism would be nocontract, a strike, and the loss of their jobs. In addi-tion, Neitch pointed to a strike by the TeamstersUnion at its Jasper, Texas, plant which lasted over 6months and resulted in the strikers being permanentlyreplaced, with no improvements in wages, benefits, orworking conditions and no union contract.With respect to the allegation that the abovespeeches constitute unlawful statments that it wouldbe futile to select the Union as bargaining representa-tive, Respondent contends that these comments weremerely statements of its bargaining position and assuch do not constitute unlawful threats.As these statements allegedly conveying the futilityof selecting the Union appear on this record, we can-not find that, without more, they are sufficient to sus-tain this allegation. Although we have previouslyfound that Respondent threatened employees withplant closure and, as discussed infra, we agree withthe General Counsel's contention that Respondentviolated Section 8(a)(1) of the Act by threateninglower wages and poorer working conditions if the em-ployees selected the Union, we believe that such evi-dence standing alone is insufficient to establish thatRespondent would not bargain with the Union.2Inall other respects Respondent's message to the em-ployees was that union representation would notguarantee higher wages or benefits and that Respon-dent's bargaining position would be to pay wages andbenefits competitive with those in the area. Neither ofthese latter statements may be deemed to be unlaw-ful. Accordingly, we shall dismiss that portion of thecomplaint. However, with respect to the allegationsthat selection of the Union would inevitably result inlower wages and worsened working conditions, Re-spondent not only compared the wages at Marion toother plants in the area that were allegedly paying2 Chairman Fanning would find that Respondent conveyed to employeesthat selecting the Union as its bargaining representative would be futile. Inthe Chairman's view, this conclusion must follow from the majority's finding.ifra, that Respondent threatened to reduce wages and impose poorer work-ing conditions. Certainly, wages and working conditions are of primary con-cern to employees, and a threat to "insist" on on worsening those wages andworking conditions-if unionization occurs-can only emphasize to employ-ees that unionization would be futile. Respondent's threats, which are clearlyoutside the protection of Sec. 8(c) of the Act, are not redeemed becauseRespondent, in other portions of its speeches, stated it would bargain in goodfaith if the Union was successful. Accordingly. Chairman Fanruning wouldfind, as alleged in the complaint, that Respondent unlawfully emphasized toemployees the futility of unionization. See Montgomery Ward & Co., Inc,222 NLRB 965 (1976); Leggett and Platt, Inc., 230 NLRB 463 (1977).VISADOR CO.509 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.II. THE LABOR ORGANIZATION INVOLVEDAt all times material herein, the Union is and hasbeen a labor organization within the meaning of Sec-tion 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESAs set forth above, the actions of Respondent's rep-resentatives, Foster and Neitch, in giving a series ofspeeches to the employees during which employeeswere threatened with plant closure, reduced wages,and worsened working conditions, constitute interfer-ence, restraint, and coercion of its employees in theexercise of the rights guaranteed them in Section 7 ofthe Act.Accordingly, we find that such actions are unfairlabor practices within the meaning of Section 8(a)(1)of the Act.IV. THE EFFECT OF THE LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section 1, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.v. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act, we shall order that itcease and desist therefrom.CONCLUSIONS OF LAW1. Visador Co. is an employer engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act.2. By threatening employees with plant closure, re-duced wages, and worsened working conditions, Re-spondent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing, em-ployees in the exercise of the rights guaranteed themin Section 7 of the Act, and thereby has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(l) of the Act.3. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act; as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Visa-dor Co., Marion, Virginia, its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Interfering with, restraining, and coercing em-ployees in the exercise of the rights guaranteed themin Section 7 of the Act by threatening to close theplant, to reduce wages, and to worsen working condi-tions if the employees chose the Union as their exclu-sive bargaining representative.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Post at its Marion, Virginia, facility copies ofthe attached notice marked "Appendix."7Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 5, after being duly signed by Respon-dent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any othermaterial.(b) Notify the Regional Director for Region 5, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, andit hereby is, dismissed insofar as it alleges that thecomments of William Foster requesting employees tocome to him with their problems violated Section8(a)(I) of the Act.MEMBER PENELLO, dissenting in part:I disagree with my colleagues' finding that Respon-dent violated Section 8(a)(1) by threatening its em-ployees with lower wages and worsened working con-7 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."510 VISADOR CO.ditions. In support thereof, the majority relies on anincomplete extraction from a speech delivered by Re-spondent. A more complete quotation from thatspeech shows the following:There's been some talk of a dollar per hour raiseif the Union comes in our plant. Let me makethe Company's position very clear on what willhappen... if the Union comes in.8First, let's look at how your wages at Visadorcompare to the average wages in this part of Vir-ginia. The State of Virginia has released the mostrecent wage and benefit survey for our type ofplant. I had this chart made so you can see withyour own eyes where you stand compared toother workers around here.Let's look at the pay employees get from otherplants for doing the same work you do at Visa-dor. As you can see from these official figures,Visador employees earn a lot more than averagefor this part of the country. If the Union [is]voted in at Marion, the Company will take theposition in bargaining that our wages should becomparable to the average wage for comparablejobs. We will bargain in good faith, and we willobey the law. But just like the Company in thiscourt case, we will propose that wages at Visador8 The emphasized words represent the quotation in the majority opinion.be brought into line with our competitors in thisarea.When the extraction from Respondent's speech re-lied on by the majority is considered in context, it isplainly not a threat that lower wages "will happen...if the Union comes in," but instead is merely a com-parison of wages at Respondent to other plants in thearea and the position that Respondent will take inbargaining. I would, therefore, dismiss this allegationof the complaint.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten employees that we willclose the plant, reduce their wages, or worsentheir working conditions if they choose UBC,Mid-Atlantic Industrial Council, United Broth-erhood of Carpenters and Joiners of America,AFL-CIO, or any other labor organization, astheir exclusive bargaining representative.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.VISADOR Co.511